1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17

18                                    DISTRICT OF NEVADA

19   VIDAL AYALA,                               Case No.: 2:18-cv-02170-RFB-NJK
20                  Plaintiff,
21
     vs.                                STIPULATION AND ORDER
                                        DISMISSING EQUIFAX INFORMATION
22
     DITECH FINANCIAL LLC; EXPERIAN SERVICES, LLC WITH PREJUDICE
23   INFORMATION      SOLUTIONS,  INC.;
     EQUIFAX INFORMATION SERVICES LLC;
24
     and TRANS UNION LLC,
25
                    Defendants.
26

27

28   STIPULATION AND ORDER DISMISSING EQUIFAX INFORMATION SERVICES, LLC WITH PREJUDICE -
     1
1           PLEASE TAKE NOTICE that Plaintiff Vidal Ayala (“Plaintiff”) and Defendant Equifax
2
     Information Services, LLC (“Equifax”) hereby stipulate and agree that the above-entitled action
3
     shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).
4
            There are no longer any issues in this matter between Plaintiff Vidal Ayala and Equifax to
5

6    be determined by the Court, and Equifax is the only remaining defendant. Plaintiff hereby

7    stipulates that all of his claims and causes of action against Equifax, which were or could have
8
     been the subject matter of this lawsuit, are hereby dismissed with prejudice, without costs or fees
9
     to any party.
10
            IT IS SO STIPULATED.
11
            Dated April 11, 2019.
12
      KNEPPER & CLARK LLC                              CLARK HILL PLLC
13
      /s/ Shaina R. Plaksin                            /s/ Jeremy J. Thompson
14    Matthew I. Knepper, Esq.                         Jeremy J. Thompson, Esq.
15    Nevada Bar No. 12796                             Nevada Bar No. 12503
      Miles N. Clark, Esq.                             3800 Howard Hughes Parkway, Suite 500
16    Nevada Bar No. 13848                             Las Vegas, NV 89169
      Shaina R. Plaksin, Esq.                          Email: jthompson@clarkhill.com
17    Nevada Bar No. 13935
18    10040 W. Cheyenne Ave., Suite 170-109            Counsel for Defendant
      Las Vegas, NV 89129                              Equifax Information Services LLC
19    Email: matthew.knepper@knepperclark.com
      Email: miles.clark@knepperclark.com
20

21    HAINES & KRIEGER LLC
      David H. Krieger, Esq.
22    Nevada Bar No. 9086
      8985 S. Eastern Avenue, Suite 350
23    Henderson, NV 89123
24    Email: dkrieger@hainesandkrieger.com

25    Counsel for Plaintiff

26

27

28   STIPULATION AND ORDER DISMISSING EQUIFAX INFORMATION SERVICES, LLC WITH PREJUDICE -
     2
1                                                            Ayala v. Ditech Financial LLC et al
                                                             Case No. 2:18-cv-02170-RFB-NJK
2

3
                                      ORDER GRANTING
4
       STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES, LLC,
5

6
                                       WITH PREJUDICE

7

8          IT IS SO ORDERED. The Clerk of the Court is instructed to close this case.

9          _________________________________________
           RICHARD F. BOULWARE, II
10         UNITED STATES DISTRICT JUDGE
11
           DATED this 15th         April
                      ____ day of _________ 2019.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER DISMISSING EQUIFAX INFORMATION SERVICES, LLC WITH PREJUDICE -
     3
